Citation Nr: 1410842	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant became permanently incapable of self-support prior to age 18.

2.  Entitlement to death pension benefits. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.  The Veteran died in August 1994; the present appellant is reportedly the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office.

In December 2010 the RO issued a rating decision finding that the appellant is not shown to have been permanently incapable of self-support prior to age 18; the appellant did not perfect an appeal in regard to that rating decision.  However, the RO concurrently issued a Statement of the Case (SOC) in regard to the July 2009 rating decision, in which the question of permanent incapacity prior to age 18 was discussed at length, and the appellant perfected her appeal in regard to that rating decision.  The question of whether the appellant was permanently incapacitated prior to age 18 is accordingly on appeal before the Board. 

In her Substantive Appeal, received in January 2011, the appellant requested a hearing before the Board at the RO ("Travel Board" hearing) but June 2011 she withdrew her hearing request in writing and asked that her appeal be sent directly to the Board for adjudication.  Her request for hearing is accordingly effectively withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The appellant recently submitted directly to the Board a number of lay statements that address her capacity for self-care prior to age 18 and also document her expenses.  She enclosed a waiver of RO review, and the Board has accepted these documents for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2013).
  
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For the reasons explained below, the claims for entitlement to DIC and death pension are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

Prior to her 18th birthday the appellant was rendered permanently incapable of self-support through her own efforts by reason of physical or mental defects.


CONCLUSION OF LAW

The appellant became permanently incapable of self-support prior to her 18th birthday.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.57(a)(1), 3.356 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2009 the appellant's brother, Mr. Mr. R.K., submitted a claim on the appellant's behalf consisting of a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable).  The application states the appellant is the daughter of the Veteran, who had died in August 1994.  The present appellant was born in June 1962.  The application states the appellant is seriously disabled and resides in a nursing home.  Pension with aid and attendance was requested.  It was indicated that they were not claiming the Veteran's death was due to service.

In his cover letter with the April 2009 application Mr. R.K. stated the appellant is mentally handicapped and unable to care for herself.  Mr. R.K. was requesting VA benefits to help pay for the appellant's nursing home care and medications.

Notwithstanding that the claimant did not filed a claim for service connection for cause of the Veteran's death, the RO issued a letter in July 2009 denying DIC and death pension.  In the notice of disagreement, DIC was referenced, and the SOC phrased the issue as entitlement o DIC and death pension.  In the SOC, the RO essentially denied the claim because the evidence did not establish that the appellant became permanently incapable of self-support prior to age 18.  A substantive appeal was received in January 2011.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a  "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a)(1), 3.315 (2013).

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were 
no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability should not be considered
as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the child's status on his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18 VA need go no farther.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In May 2009 the RO received a Statement of Attending Physician.  The respondent, Dr. Haijee, stated therein that the appellant had been treated since February 2009 and was diagnosed with mental retardation.  Dr. Haijee noted current disabilities and endorsed that the appellant was in need of aid and attendance of another person in ordinary activities of daily living and that she was housebound (confined to her immediate premises).  Dr. Haijee stated the appellant was currently not bedridden or blind, but she could not dress/undress or attend to the needs of nature unassisted.  The appellant had partial loss of anal sphincter control and could not keep herself ordinarily clean and presentable.  The appellant could protect herself against the everyday hazards of life mentally but could not do so physically.  The appellant was not currently confined to a nursing home and could walk and get around unassisted.    

The file also contains an Assisted Living Statement, executed by the administrator of the facility in which the appellant had been a resident since February 2009.  The form states the appellant was eligible for Medicare and required assisted living due to cognitive limitation/mental disability.  

After receiving the appellant's claim the RO performed an income match with the Social Security Administration (SSA) and determined the appellant had received SSA benefits since September 2006 for disability having its onset in January 1995.  

In January 2011 the appellant submitted a VA Form 9 (substantive appeal) asserting that she had been disabled since age 6 and had never led a normal life.  

With the January 2011 correspondence cited above the appellant submitted treatment records from Dr. Leffert dated in 1997-1998.  These records show the appellant had been diagnosed with hydrocephalus as a child and had a shunt placed at 6 months of age and at age 17.  In 1992 (when the appellant was 30 years of age) she was found to have a craniopharyngioma and underwent surgery.  She was subsequently found to have panhypopituitarism, which had been treated for the past five years with hormone replacement therapy and was doing reasonably well.  The appellant's current energy level was good and her moods were reasonably good.  

In May 2011 the representative submitted a letter from the appellant's sister J.K. asserting the appellant had been mentally retarded since birth and had never driven a car, handled her own finances, lived on her own or had gainful employment.  The appellant's mother dressed her, shopped for her and controlled her medications.   In sum, the appellant had never progressed to mental capacity beyond that of a 12-year old and had not become a functioning adult.

The file contains a January 2014 statement by Ms. I.R., who states she has known the appellant since she was 10 years old.  Ms. I.R. never saw the appellant cook, clean or dress herself without the assistance of her mother.  The appellant tried to help her mother to wash clothing but was incapable of doing so.  Ms. I.R. never knew the appellant to walk around the block by herself; she always took transportation to school or to work.  The appellant always attended Special Education classes in school, always needed help with her homework and had to be told to bathe.  The appellant had bad physical and oral hygiene and lost all her teeth from eating candy and never brushing.

The file also contains a January 2014 statement from Ms. E.C. stating that the appellant was born with hydrocephalus and a brain tumor, and had to undergo several brain surgeries that left her severely incapacitated.  In all the years she had known the appellant's family she never witnessed the appellant to cook, drive or handle a checkbook prior to age 18.  The appellant was totally dependent on her mother and never left her mother's side.  The appellant eventually had menial part-time work outside the home, and was transported to and from that job by "Dart Transportation."  She stated the appellant has the mental capacity of an 8-year old.

In a January 2014 statement, Ms. L.P. stated that she had known the appellant since the appellant was 8 years old.  The appellant's mentality has remained that of an 8-year old until the present.  Ms. L.P. stated that she is a nurse and was well aware of the appellant's limitations.  She stated the appellant is unable to cook for herself, to pick out her own clothes, to clean house or to prepare her own lunch.  The appellant had to be told to bathe and wash her hair.  The appellant has never had a checkbook and cannot pay her own bills or handle money.  The appellant cries easily and has tantrums when she does not have things her way.  

Finally, a January 2014 statement by Ms. J.K., the appellant's sister, states the appellant had a shunt in her brain at 6 weeks and had a brain tumor removed at 16 years of age.  The appellant never cooked, picked out her own clothes, drove a car or washed clothes; through the present day she never left her mother's side.  The appellant had worked in a shelter workshop and in housekeeping at a motel.  The appellant's mother is now 89 years old and in failing health, and Ms. J.K was worried what will become of the appellant when her mother is no longer here.

On review of the file, the Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which the appellant was incapacitated prior to her 18th birthday.  However, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In aggregate, the lay statements cited above show by competent and credible evidence that prior to her 18th birthday the appellant was essentially unable to perform basic self-care, leave the house unattended or handle money.  Those statements, when considered with the diagnosis of mental retardation in the medical evidence, provide competent and credible evidence as to the appellant's capacity for self-support prior to her 18th birthday.  Resolving all doubt in the appellant's favor, the Board concludes that prior to her 18th birthday the appellant was rendered permanently incapable of self-support by reason of mental defects.  

Accordingly, the appeal is granted to that extent.


ORDER

The appellant is a helpless child for VA purposes, and to this extent only the appeal is granted. 



REMAND

While further delay is regrettable, the Board finds additional development is needed before the appellant's claims for DIC and death pension can be adjudicated.  

Although the appellant did not actually claim the Veteran's death was related to service, the RO denied a claim for DIC and the appellant appealed that denial.  The record contains no evidence regarding the Veteran's cause of death nor any explanation as to how such death may be related to service.  Moreover, no letter pursuant to the Veterans Claims Assistance Act (VCAA) was provided concerning the claim for DIC.  

On remand, the appellant should be asked to clarify whether she wishes to withdraw the claim for DIC.   If she does not respond or responds that she wishes to continue the appeal on that issue, she should be asked to provide a copy of the Veteran's death certificate and afforded a VCAA notice letter.

In addition, updated income and medical expenses should be requested from the appellant for the years 2010, 2011, 2012, and 2013 with respect to the claim for death pension.

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the appellant whether she wishes to withdraw the appeal for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death.  If the appellant does not respond or responds that she wishes to continue the DIC appeal, send her a VCAA notice letter advising her of the information and evidence needed to substantiate a claim for service connection for the cause of the Veteran's' death, and ask her to submit a copy of the Veteran's death certificate.  If the DIC claim remains on appeal, any additional development deemed necessary should be accomplished.

2.  Provide the appropriate forms to the appellant to obtain updated income and medical expense information for the years 2010, 2011, 2012, and 2013.  

3.  After the development requested above has been completed to the extent possible and any additional development deemed necessary, the RO/AMC should again review the record and adjudicate the claim(s) 
on the merits, to include consideration of relevant medical expenses for her pension claim.  If the benefit(s) sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


